Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 1 of 12 PagelD #: 171

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
V. ) NO. 4:19CR00941 HEA
) SIGNED AND SUBMITTED TO THE
) COURT FOR FILING BY RELIABLE
PORTIA LINDSEY, ) ELECTRONIC MEANS
)
Defendant. )
GUILTY PLEA AGREEMENT
Come now the parties and hereby agree, as follows:
1. PARTIES:

The parties are the defendant, PORTIA LINDSEY, represented by defense counsel, Diane
Dragan, Esq., and the United States of America (hereinafter "United States" or "Government"),
represented by the Office of the United States Attorney for the Eastern District of Missouri.

This agreement does not, and is not intended to, bind any governmental office or agency other
than the United States Attorney for the Eastern District of Missouri. The Court is neither a party
to nor bound by this agreement.

2. GUILTY PLEA:

Pursuant to Rule 11(c)(1)(A), Federal Rules of Criminal Procedure, in exchange for the
defendant's voluntary plea of guilty to Counts 4 and 7, the United States agrees that it will move
for the dismissal of Counts 1, 2, 3, 5, 6, and 8 as to the defendant at the time of sentencing. The
government further agrees that no further federal prosecution will be brought in this District relative
to (1) the defendant's use of the personal identifying information of another to obtain a state driver’s

license and to open and use federally insured financial accounts between August 14, 2018 and
Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 2 of 12 PagelD #: 172

October 31, 2019, and (2) the defendant’s possession of controlled substances on August 27, 2019,
as charged in Case No. 1922-CR02790-01, of which the Government is aware at this time.

The parties also agree that, pursuant to Rule 11(c)(1)(C), a sentence of zero months
incarceration and a three year term of supervised release should be imposed for the violation of
Title 42, United States Code, Section 408(a)(7)(B) charged in Count 4 of the indictment. The parties
recognize that this will operate as a variance from the applicable guideline range. This term shall
be consecutive to the 24 month term of incarceration that is mandated upon a conviction of Title
18, United States Code, Section 1028A as charged in Count 7 of the indictment.

In addition, the U.S. Sentencing Guidelines Total Offense Level analysis agreed to by the
parties is the result of negotiation and led, in part, to the guilty plea.

3. ELEMENTS:

As to Count 4, the defendant admits to knowingly violating Title 18, United States Code,
Section 408(a)(7)(B), and admits there is a factual basis for the plea and further fully understands
that the elements of the crime are:

(1) that, for any purpose, the defendant acted with the intent to deceive;

(2) that the defendant represented a particular social security number to be hers; and

(3) that the representation was false.

As to Count 7, the defendant admits to knowingly violating Title 18, United States Code,
Section 1028A, and admits there is a factual basis for the plea and further fully understands that the
elements of the crime are:

(1) that the defendant knowingly transferred or used, without lawful authority, a

means of identification of another person;
Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 3 of 12 PagelD #: 173

(2) that the defendant acted during and in relation to the felony offenses of bank

fraud, access device fraud, and production of an identification device; and

(3) that the defendant knew, or should have known, that the means of

identification belonged to an actual individual.
4. FACTS:

The parties agree that the facts in this case are as follows and that the government would
prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be
considered as relevant conduct pursuant to Section IB1.3:

On August 26, 2019, detectives with the Saint Louis Metropolitan Police Department
discovered a driver’s license in the name of P.A.C., but bearing defendant’s photograph.
Defendant agrees and admits that she used the personal identifying information of P.A.C., a
severely disabled individual, in order to obtain a driver’s license on August 14, 2018 from a contract
office of Missouri Department of Revenue located in the Eastern District of Missouri. Defendant
agrees and admits that she represented that P.A.C.’s social security number had been issued to her
by the Social Security Administration in obtaining the driver’s license. She obtained replacement
driver’s licenses on March 25, 2019 and June 6, 2019 using P.A.C.’s identifying information.

Defendant further agrees and admits that she used the fraudulently obtained driver’s licenses
in order to rent vehicles from a car rental agency located in St. Louis, Missouri, and to open and
use federally insured financial accounts between June 21, 2019 and September 9, 2019. In
particular, defendant agrees and admits that, on July 12, 2019, she used the name, date of birth, and
social security number of P.A.C. and a fraudulently obtained Missouri driver’s license to open an

account at American Eagle Credit Union in the Eastern District of Missouri. Defendant further
Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 4 of 12 PagelD #: 174

agrees and admits that she used, and attempted to use, a debit card issued by the credit union in the
identity of P.A.C. to conduct financial transactions which exceeded $10,000 in less than one year.
Defendant also agrees that American Eagle Credit Union is a federally insured financial institution.

Finally, defendant agrees and admits that the intended loss associated with her fraudulent
use of the identity of P.A.C. exceeded $35,000.
5. STATUTORY PENALTIES:

The defendant fully understands that the maximum possible penalty provided by law for the
crime of social security fraud to which the defendant is pleading guilty in Count 4 is imprisonment
of not more than 5 years, a fine of not more than $250,000.00, or both. The Court may also impose
a period of supervised release of not more than 3 years.

The defendant fully understands that the maximum possible penalty provided by law for the
crime of aggravated identity theft to which the defendant is pleading guilty in Count 7 is a
mandatory term of imprisonment of 2 years which must be served consecutively with any other
term of incarceration imposed for the conviction of access device fraud, a fine of not more than
$250,000.00, or both. The Court may also impose no more than a | year period of supervised
release.

6. U.S. SENTENCING GUIDELINES 2018 MANUAL:

The defendant understands that Count 4 is affected by the U.S. Sentencing Guidelines and
the actual sentencing range is determined by both the Total Offense. However, the offense of
aggravated identity theft charged in Count 7 bears a mandatory term of imprisonment of 2 years
that must be run consecutively to any sentence imposed for Count 4. The parties agree that the

following are the applicable U.S. Sentencing Guidelines Total Offense Level provisions.
Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 5 of 12 PagelD #: 175

a. Chapter 2 Offense Conduct:

(1) Base Offense Level: The parties agree that the base offense level is 6 as found
in Section 2B1.1(a)(2).

(2)_ Chapter 2 Specific Offense Characteristics: The parties submit that the
following specific offense characteristics apply: 4 levels should be added pursuant to Section
2B1.1(b)(1)(C) because the loss resulting from the offense was more than $15,000.00, but less than
$40,000, and 2 levels should be added pursuant to Sections 2B1.1(b)(1 1)(B)(i) because the offense
involved the production of an unauthorized access device.

b. Chapter 3 Adjustments:

(1)__Other Adjustments: The parties submit that 2 levels should be added
pursuant to Section 3A1.1(b)(1) because the defendant knew, or should have known, that the victim
of the offense was vulnerable.

(2) Acceptance of Responsibility: | The parties recommend that two levels
should be deducted pursuant to Section 3E1.1(a) because the defendant has clearly demonstrated
acceptance of responsibility. The parties agree that the defendant's eligibility for this deduction is
based upon information presently known. If subsequent to the taking of the guilty plea the
government receives new evidence of statements or conduct by the defendant which it believes are
inconsistent with defendant's eligibility for this deduction, the government may present said
evidence to the court, and argue that the defendant should not receive all or part of the deduction
pursuant to Section 3E1.1, without violating the plea agreement.

c.__Estimated Total Offense Level: The parties estimate that the total offense level is 12.
Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 6 of 12 PagelD #: 176

d. Criminal History: The determination of the defendant's Criminal History Category
shall be left to the Court. Either party may challenge, before and at sentencing, the finding of the
Presentence Report as to the defendant's criminal history and the applicable category. The
defendant's criminal history is known to the defendant and is substantially available in the Pretrial
Services Report.

e. Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that the
Court is not bound by the Guidelines analysis agreed to herein. The parties may not have foreseen
all applicable Guidelines. The Court may, in its discretion, apply or not apply any Guideline
despite the agreement herein and the parties shall not be permitted to withdraw from the plea
agreement.

7. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

a. Appeal: The defendant has been fully apprised by defense counsel of the defendant's
rights concerning appeal and fully understands the right to appeal the sentence under
Title 18, United States Code, Section 3742.

(1) _Non-Sentencing Issues: The parties waive all rights to appeal all
nonjurisdictional, non-sentencing issues, including, but not limited to, any issues relating to
motions, discovery and the guilty plea.

(2) Sentencing Issues: In the event the Court accepts the plea, and after
determining the appropriate Total Offense Level, sentences the defendant within or below the
corresponding range, then, as a part of this agreement, the defendant hereby waives all rights to
appeal all sentencing issues other than Criminal History. Similarly, the Government hereby waives

all rights to appeal all sentencing issues other than Criminal History, provided the Court accepts the
Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 7 of 12 PagelD #: 177

plea, and after determining the appropriate Total Offense Level, sentences the defendant within or
above the corresponding range.

b. Habeas Corpus: The defendant agrees to waive all rights to contest the conviction
or sentence in any post-conviction proceeding, including one pursuant to Title 28, United States
Code, Section 2255, except for claims of prosecutorial misconduct or ineffective assistance of
counsel.

c._ Right to Records: The defendant waives all rights, whether asserted directly or by a
representative, to request from any department or agency of the United States any records pertaining
to the investigation or prosecution of this case, including any records that may be sought under the
Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy Act, Title 5,
United States Code, Section 552(a).

8. OTHER:

a. Disclosures Required by the United States Probation Office: The defendant
agrees to truthfully complete and sign forms as required by the United States Probation Office
prior to sentencing and consents to the release of these forms and any supporting documentation
by the United States Probation Office to the government.

b. Civil or_ Administrative Actions not Barred; Effect_on Other Governmental
Agencies: Nothing contained herein limits the rights and authority of the United States to take
any civil, tax, immigration/deportation or administrative action against the defendant.

c. Supervised Release: Pursuant to any supervised release term, the Court will impose
standard conditions upon the defendant and may impose special conditions related to the crime

defendant committed. Asa special condition of supervised release, defendant agrees not to initiate
Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 8 of 12 PagelD #: 178

any contact, direct or indirect, with victims of the offense or identified government witnesses.
These conditions will be restrictions on the defendant to which the defendant will be required to
adhere. Violation of the conditions of supervised release resulting in revocation may require the
defendant to serve a term of imprisonment equal to the length of the term of supervised release, but
not greater than the term set forth in Title 18, United States Code, Section 3583(e)(3), without credit
for the time served after release. The defendant understands that parole has been abolished.

d. Mandatory Special Assessment: Pursuant to Title 18, United States Code, Section
3013, the Court is required to impose a mandatory special assessment of $100.00 for each count,
for a total of $200.00, which the defendant agrees to pay at the time of sentencing. Money paid
by the defendant toward any restitution or fine imposed by the Court shall be first used to pay any
unpaid mandatory special assessment.

e. Possibility of Detention: The defendant may be subject to immediate detention
pursuant to the provisions of Title 18, United States Code, Section 3143.

f. Fines, Restitution and Costs of Incarceration and Supervision: The Court may
impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration and
costs of supervision. The defendant agrees that any fine or restitution imposed by the Court will
be due and payable immediately. The precise amount of restitution is unknown at the present
time. Pursuant to Title 18, United States Code, Section 3663A, an order of restitution is
mandatory for all crimes listed in Section 3663A(c). Regardless of the Count of conviction, the
amount of mandatory restitution imposed shall include all amounts allowed by Section 3663A(b)
and the amount of loss agreed to by the parties, including all relevant conduct loss. The defendant

agrees to provide full restitution to all victims of all charges in the indictment.
Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 9 of 12 PagelD #: 179

9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS: In
pleading guilty, the defendant acknowledges, fully understands and hereby waives his rights,
including but not limited to: the right to plead not guilty to the charges; the right to be tried by a
jury in a public and speedy trial; the right to file pretrial motions, including motions to suppress or
exclude evidence; the right at such trial to a presumption of innocence; the right to require the
government to prove the elements of the offenses against the defendant beyond a reasonable doubt;
the right not to testify; the right not to present any evidence; the right to be protected from compelled
self-incrimination; the right at trial to confront and cross-examine adverse witnesses; the right to
testify and present evidence and the right to compel the attendance of witnesses. The defendant
further understands that by this guilty plea, the defendant expressly waives all the rights set forth
in this paragraph.

The defendant fully understands that the defendant has the right to be represented by
counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of the
proceeding. The defendant's counsel has explained these rights and the consequences of the
waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial
will, in fact, occur and that the only action remaining to be taken in this case is the imposition of
the sentence.

The defendant is fully satisfied with the representation received from defense counsel. The
defendant has reviewed the government's evidence and discussed the government's case and all
possible defenses and defense witnesses with defense counsel. Defense counsel has completely
and satisfactorily explored all areas which the defendant has requested relative to the government's

case and any defenses.
Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 10 of 12 PagelD #: 180

10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

This document constitutes the entire agreement between the defendant and the government,
and no other promises or inducements have been made, directly or indirectly, by any agent of the
government, including any Department of Justice attorney, concerning any plea to be entered in
this case. In addition, the defendant states that no person has, directly or indirectly, threatened or
coerced the defendant to do or refrain from doing anything in connection with any aspect of this
case, including entering a plea of guilty.

The defendant acknowledges having voluntarily entered into both the plea agreement and
the guilty plea. The defendant further acknowledges that this guilty plea is made of the defendant's
own free will and that the defendant is, in fact, guilty.

11, CONSEQUENCES OF POST-PLEA MISCONDUCT:

After pleading guilty and before sentencing, if defendant commits any crime, other than
minor traffic offenses, violates any condition of release that results in revocation, violates any term
of this guilty plea agreement, intentionally provides misleading, incomplete or untruthful
information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its
option, may be released from its obligations under this agreement. The Government may also, in
its discretion, proceed with this agreement and may advocate for any sentencing position supported
by the facts, including but not limited to obstruction of justice and denial of acceptance of

responsibility.

10
Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 11 of 12 PagelD #: 181

12. NO RIGHT TO WITHDRAW GUILTY PLEA:

Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the defendant
understands that there will be no right to withdraw the plea entered under this agreement, except
where the Court rejects those portions of the plea agreement which deal with charges the
government agrees to dismiss or not to bring.

I state under the penalty of perjury that the foregoing is true and correct.

10/30/2020 Fi L.. Eapru
Date TRACYA.. BERRY (4753 TN
Assistant United States Attorney
111 South 10th Street, Room 20.333
St. Louis, Missouri 63102
(314) 539-2200 - a
fC a———"-_y-— ~~

i : . _ c )
_ZPORTIA LINDSEY

f endant— —
/ }

l id ee Ah Adin Ml tiles en
Date DIANE DRAGAN
Attorney for Defendant

 

ll
Case: 4:19-cr-00914-HEA Doc. #: 80 Filed: 11/02/20 Page: 12 of 12 PagelD #: 182
